DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Those rejections not repeated in this Office Action have been withdrawn.
Claims 12-20 are currently pending and rejected.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 16, 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites, “wherein said heating elements are electric resistances and/or elements of the inductive type and/or elements of the halogen type.”  This limitation appears to conflict with claim 20 from which claim 15 depends, because claim 20 recites, “electric heating elements,” while on page 4, lines 3-5 and page 8, lines 3-7, 
Claim 16 recites the limitation, “said control and command unit.”  This limitation lacks proper antecedent basis to the claim from which it depends, as claim 20 recites “at least one command and control unit.”
Claim 18 recites in the preamble a “method for cooking food in an apparatus as in claim 20” but further recites, “a first heating unit,” “a plurality of heating elements” on line 4, “a lid”; “a second heating unit” and “a ventilation means” on line 5 and 6; “means of sensitive elements” on line 9; and “said heating elements” on line 10.  It is not clear as to whether these limitations are intending to refer back to the same recited elements of claim 20 or are additional structural elements.  Additionally, “a plurality of heating elements”, “a ventilation means” and “means of sensitive elements” are also inconsistent with the similar structures recited in claim 20.  It is suggested to include the structural elements of claim 20 into claim 18 and remove the dependence to claim 20 from the preamble and correct the above inconsistencies in claim 18.
Claim 18 also recites a method for cooking food, but does not appear to specifically recite a step of cooking food, thus making the preamble inconsistent with the body of the claim.  This rejection can be overcome by amending the claim to recite placing food into the container, activating the heating elements and cooking the food.  
Claim 18 recites the limitation, “said at least one container” on line 8.  This limitation lacks proper antecedent basis.  It is unclear if it is intending to refer to “the container” or another container.
Claim 19 recites the limitation, “the sensitive elements,” which lacks proper antecedent basis to the claim from which it depends. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 12-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 20050223906) in view of DeLonghi (US 20110256285) and Payen (US 20140000462) and in further view of Thompson (US 20140305928), Gaspard (US 5808280), Shaoming (CN 202436747) and Banowitz (US 2736536).
Regarding claim 20, Xu teaches an apparatus for cooking food comprising a lid (see at least, figure 1 and 2, item 120, 120a, 120b) and a base defining a lower structure of the apparatus (see figure 1 and 2, item 106).  Xu further teaches a first heating unit (figure 2, item 118) associated with the base (paragraph 52).  
Regarding the limitation of “a second heating unit associated with said lid,” Xu teaches a second heating unit associated with the lid (see figure 1, item 128; paragraph 54).
Regarding the limitation of, “a ventilator associated with said lid and with the second heating unit for the circulation of air inside the container,” Xu teaches that the blowing device (202) which includes a ventilation fan (i.e. ventilator) (see figure 4, item 216) can be associated with the lid (see paragraph 74 and 78 - “blowing device 202 can be alternatively mounted on lid 120”).  As the blowing device has been used for circulating air, it is seen that this reads on the ventilator associated with the lid and the second heating unit.  Since Xu teaches the fan can be mounted on the lid, which already has a heating unit, Xu is seen to read on a ventilator associated with the lid and with the second heating unit.
If it could have been construed that this was not the same as the claimed ventilator “associated” with said lid and with the second heating unit for circulation of air inside the container,” then it is noted that DeLonghi further teaches a lid (see figure 1, item 29) having a heating element (resistance 31, paragraph 25) and a fan (see figure 2, item 30, paragraph 25), where the fan has been used for delivery of heated air into the container (see paragraph 4, 45) where the circulating of the heated air creates an environment without dispersions with the outside thereby optimizing performance (see paragraphs 66-67).  The fan also includes a drive member (i.e. motor 39) for operating the fan (see paragraph 47).  Thus, DeLonghi teaches a ventilator.  As shown in figure 3, by the arrows 52, 53, the ventilator on the lid is seen to be associated with the second heating unit for circulation of air inside the container.
To thus modify Xu and to also associate a ventilator with the lid and a second heating unit, as taught by DeLonghi would have been obvious to one having ordinary 
Xu is also seen to teach a container being removably associated with the base and suitable for containing food.  That is, Xu teaches that the stirring element 136 is removable (see at least the abstract) and Xu teaches that the base further includes spacing elements 114 for “holding” the container 102 inside the container 104 (see paragraph 50).  Xu does not teach any particular fixing of the container to the base, and therefore, it would have been obvious to one having ordinary skill in the art for the container to also be removable from the base, for obvious purposes such as ease of cleaning the container - especially as Xu suggests the desirability of ease of cleaning (see paragraph 14).  Xu also teaches that the size of the inner container (102) can have a different shape to the lower portion, thus suggesting different sizes to the container (see paragraphs 121-122) and further suggesting “at least two containers” of differing size and/or shape.
Further regarding the limitation of “the container selectable from at least two containers differing in size and/or shape”, if it could have been construed that the claim differs from Xu in this regard, then it is noted that Payen also teaches a container being removably associated with the base (see at least, paragraph 41), and being selectable from at least two containers differing in size and/or shape.  Specifically, as shown on figure 9 and paragraphs 88-89, Payen teaches different sized bowls that can be positioned within the cooker for the purpose of controlling the quantities of food that can be cooked with the same cooking efficiency and uniformity (see paragraph 90).  Payen also teaches on paragraph 78 that the height of the sidewall (2B) of the container can 
Therefore, to modify Xu if necessary and to make the container removable and selectable from at least two containers differing in size and/or shape would have been obvious to one having ordinary skill in the art, for the purpose of being able to swap the container for one with a different size and/or shape so as to be able to control the quantities of food that can be cooked using the same cooking efficiency and uniformity.  
Claim 11 differs from the Xu/DeLonghi/Payen combination in specifically reciting, “wherein said first heating unit comprises a plurality of electric heating elements configured to form a specific surface heating the container, the heating elements selectively activatable depending on the sizes and/or position of the container on said base.”
It is noted however, Xu is not seen to be limiting regarding the particular type of heating elements for the first heating unit, and even suggests a variety of types of heating elements such as electrical resistance and magnetic heating elements (see paragraph 52).  Furthermore, it is noted that Thompson and Gaspard teach a plurality of electric heating elements that provide a specific heating surface and are selectively activatable depending on the sizes and position of the container on the base.  
Thompson teaches the use of sensors in a heating element for controlling the heating elements based on the container size, shape and position (see paragraph 44). 
Regarding the limitation of, “a plurality of sensors configured to recognize the size and/or shape and/or the position of the container,” in view of Thompson and Gaspard, the combination applied above is seen to teach this limitation.
Regarding the limitation of, “wherein said first heating unit comprises at least one control and command unit” associated at least with said heating elements and with said 
Additionally, Thompson teaches providing a display (i.e. screen)(616) and the ability to select operative features of the heating elements (see paragraph 48).  In further view of Thompson, the combination further teaches a control unit that can selectively activate heating elements based on the sensor elements.  In view of the Xu\DeLonghi\Payen combination already teaching that the base of the bowls can vary, modification to use a control unit that can selectively activate the heating element portions based on the sensors (i.e. selective elements) would have been obvious to one having ordinary skill in the art, for the purpose of providing the requisite output of heat for efficiently heating the bowl for cooking the food.
Further regarding the limitation of, “wherein the lid is movable to accommodate a difference in a height of the at least two containers and includes at least two packings, each configured to operatively couple with and seal a respective one of the at least two containers,” it is noted that Xu’s lid is clearly movable and is seen to be capable of accommodating some difference in height between two containers. Xu also teaches using packing (see figure 2, item 126) that can couple with the size or shape of the container.  As such sealing elements are well known in the art to be compressible, it would have been obvious to one having ordinary skill in the art that Xu’s lid would have 
Further in this regard, in view of Payen, the combination teaches containers of a different size, as already discussed above.  Since Xu already teaches that the lid includes a packing for sealing the container, it would have been obvious to one having ordinary skill in the art that placing different sized containers as taught by Payen into Xu’s apparatus would have required additional packings that would accommodate the different containers.  Modification of Xu to thus use a plurality of packings on the lid would have been obvious to one having ordinary skill in the art, for the purpose of providing a seal between the lid and the container.   That is, one having ordinary skill in the art would have modified the region of the movable lid (120a) that associates with the packing (126)
Nonetheless, the claim differs from the combination in specifically reciting at least two packings, each configured to operatively couple with and seal a respective one of the at least two containers.”  
Shaoming further evidences lids having multiple packings (see the ridges in figures 1 and 2; paragraph 14 of the machine translation “multiple sealing rings”) for the purpose of being able to seal containers having differing sizes and heights.  Banowitz has only been relied on as evidence that it has been conventional to include multiple packings (see figure 4, item 14) on the lid of a cooking vessel so as to be able to accommodate containers of a different size or shape (see figure 1, 2; column 1, line 62 to column 2, line 10).  
Since Xu teaches what can be construed as a removable container, and since Payen teaches similar cooking devices that can have interchangeable containers where the height can vary, to thus modify Xu/DeLonghi/Payen/ Thompson/Gaspard combination and to provide a plurality of packings in view of the teachings of Shaoming and Banowitz would have been obvious to one having ordinary skill in the art, for the purpose of providing a seal between the lid and the container, commensurate with the shape or size of the container.  In view of Shaoming and Banowitz, one would have modified the lid element 120a of Xu so as to include a plurality of packings as taught by Shaoming that can accommodate containers of differing size and height.  
Regarding claim 12, the combination teaches the first heating unit is configured to achieve a heating surface equal to the corresponding base surface of the at least one container because the combination teaches controlling the heating elements based on the size of the container.
Regarding claim 13, Gaspard teaches concentrically arranged heating elements (see figure 1, item I1-I3).  
Regarding claim 14, Thompson is seen to suggest a matrix structure to the heating elements (see figure 1 and 2B and paragraph 1).
Regarding claim 15, the combination teaches inductive type heating elements (see at least Thompson, paragraph 27).
Regarding claim 18, the combination as applied to claim 20 has been incorporated herein to teach the structure of the cooking apparatus.
Regarding claim 18, Xu teaches positioning at least one container and a corresponding “rotatable tool” (figure 2, item 136) on a base with which a first heating 
In view of Xu and DeLonghi the combination applied to claim 11 further teaches associating with the container a lid comprising a second heating unit.  
Regarding the limitation of, “a ventilation means cooperating with the second heater for the circulation of air inside the container, Xu and DeLonghi have been relied on as already discussed above with respect to claim 20.  
Since the Xu/DeLonghi combination already teaches a lid having a heating unit associated with the lid, to thus modify the combination and to also associate ventilation means with the lid, as taught by DeLonghi which can cooperate with a second heating unit would have been obvious to one having ordinary skill in the art for the purpose of providing an environment without dispersions and for optimizing the heating inside the apparatus. 
Regarding the step of “detecting the position and/or the bulk size and/or the shape of said at least one container by means of sensitive elements comprised in said first heating unit; and activating some or all of said heating elements which collaborate in the direct heating of the container,” the combination as applied to claim 20 teaches the recited detecting step; and where such a step of detecting would have been obvious to one having ordinary skill in the art, for the purpose of optimizing the particular amount of heat applied to the container - especially as the combination suggests a removable container and where using differing sized containers can be advantageous for controlling the quantity of food while providing the optimal heating to the container.
Regarding claim 19, the heating elements as taught by Xu are seen to be arranged in a cooking area defined on the base.  Additionally Thompson evidences using sensors in the heating structure to indicate the shape, size, location of the object supported on the heating structure (see paragraph 44) thus teaching sensitive elements arranged around said cooking area.  Gaspard also teaches sensors around the cooking area (see items G1-G3).

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 11 above, which relies on Xu (US 20050223906) as the primary reference, and in further view of Lee et al. (US 9497378) and Xie (US 20120321760).
Regarding claim 16, Thompson teaches providing a display (i.e. screen)(616) and the ability to select operative features of the heating elements (see paragraph 48).  This can be construed as suggesting some form of a keypad. 
If it could have been construed that this was not the case, then Lee teaches providing a screen and a keypad (see figure 6) for operating a control and command unit.  Xie also teaches a screen and keypad for controlling the heating of a heating element (see figure 6 and paragraph 24, 47, 48).
To thus modify the combination to include a screen and keypad would have been obvious to one having ordinary skill in the art for providing added control to the heating as well as for being able to display the type of control being used.
Regarding claim 17, in view of Xie (paragraph 24) and Lee (Figures 5-7), the combination teaches the screen is configured to display the position of the heating .

Response to Arguments
On pages 6-7 of the response, Applicant urges that the rejection relies on impermissible hindsight. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, Xu already suggests a removable container.  Payen teaches a similar cooking device as that of Xu, but where the device can accommodate containers having a different size and shape for the purpose of being able to adjust the quantities of food the appliance can handle with the same cooking efficiency and uniformity.  Modification Xu in this regard would have been obvious for this same purpose.  That is, it would have been obvious to one having ordinary skill in the art to have provided Xu with containers having a differing size and/or shape so as to be able to cook differing quantities of food with the same efficiency and uniformity.  Regarding the lid comprising a plurality of packings, Xu already teaches packings but in view of the combination teaching different sized and shaped containers, it would have been obvious to one 

On pages 8-9 of the response, Applicant urges that as Xu’s lid is configured to rest on the upper edge of the external wall of the container and the external wall has a fixed height, that Xu’s lid cannot sealingly adapt to a container the height of which is lower than the height of the external wall.
This urging is not seen to be sufficient in view of the rejection as presented in this Office Action.  The claim does not provide any specificity as to the particular heights of 

On pages 9-10 of the response, Applicant urges that the combination does not teach the claimed lid movable to accommodate a difference in height of the at least two containers and including at least two packings, each configured to operatiavly couple with and seal a respective one of the at least two containers.
This urging is moot in view of the new grounds of rejection necessitated by the amendment to the claims.

On pages 10-11 of the response, Applicant reiterates the above arguments with respect to the DeLonghi reference.
These urgings are not seen to be sufficient, as the reference has only been relied on to teach what would have been a known and conventional arrangement for a second heating element that comprises a ventilator, both of which are associated with the lid.

On page 10 of the response, Applicant urges that Payen does not teach a movable lid that sealingly accommodates two containers differing in height.
It is noted however, that the reference has not been relied on to teach the sealing relationship between the different shaped containers and the lid.

Applicant’s urgings on pages 11-12 of the response, directed to Kunavongvorakul are moot as the reference has been withdrawn in view of the amendment to the claims.

Applicant’s urgings on pages 12-13 that the combination does not teach sensitive elements which are arranged around the cooking are defined on the base and in which the heating elements are arranged.
This argument is not sufficient in view of the rejection as presented in this Office Action.  It is noted that the limitation, “around said cooking area” is seen to read on near or in the vicinity of the cooking area.  Nonetheless, Thompson and Gaspard teach sensors near the heating elements so as to detect the size of the container and to selectively activate the desired heating elements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20110079596 discloses sealing rings that can flex so as to accommodate containers of differing heights (see paragraph 26).
US 20080169280 containers of differing height associated with a cooking vessel (paragraph 21).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIREN THAKUR whose telephone number is (571)272-6694.  The examiner can normally be reached on M-F: 10:30-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VIREN A THAKUR/Primary Examiner, Art Unit 1792